                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

AIDO MOBILITY LLC,                                      )
                                                        )
                          Plaintiff,                    )
                                                        )
              v.                                        )     C.A. No. 19-601 (RGA)
                                                        )
DOW JONES & COMPANY, INC.,                              )
                                                        )
                          Defendant.                    )

                                       STIPULATION AND ORDER

       IT IS HEREBY STIPULATED by the parties, subject to the approval of the Court, that

this action is stayed until August 31, 2019, to provide the parties with time to finalize a

settlement.

DEVLIN LAW FIRM LLC.                                        MORRIS, NICHOLS, ARSHT & TUNNELL LLP

/s/ Timothy Devlin                                          /s/ Jack B. Blumenfeld

Timothy Devlin (#4241)                                      Jack B. Blumenfeld (#1014)
1526 Gilpin Avenue                                          1201 North Market Street
Wilmington, DE 19801                                        P.O. Box 1347
(302) 449-9010                                              Wilmington, DE 19899
tdevlin@devlinlawfirm.com                                   (302) 658-9200
                                                            jblumenfeld@mnat.com
Attorneys for Plaintiff
                                                            Attorneys for Defendant


SO ORDERED this                    day of July, 2019.



District Court Judge
